Citation Nr: 1315502	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  09-36 239	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a disability involving frequent urination.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for disabilities involving both knees.

5.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran had a verified period of active duty for training from May 2001 to August 2001, and served on active duty from December 2003 to March 2005, and from November 2007 to November 2008, with additional service in the Army National Guard.  He was awarded the Combat Action Badge for his service in Iraq between March 2003 and March 2004.

The Veteran is claiming that the disabilities at issue are related to his two periods of active service when he was deployed to Southwest Asia.  Although he had additional National Guard service, including inactive duty for training, he is not contending that the disabilities on appeal here are related to inactive service or training service.  Therefore analysis of National Guard service and inactive duty and training duty is not necessary here.  38 U.S.C.A. § 101(22, 23, 24); 38 C.F.R. § 3.6(a, c, d); and see Paulson v. Brown, 7 Vet. App. 466, 470 (1995).   

The matters of entitlement to service connection for bilateral hearing loss, a low back disability, and a disability involving frequent urination come before the Board of Veterans' Appeals (Board) from an April 2009 RO decision.  The Veteran presented sworn testimony in support of his appeal during a May 2010 hearing before the undersigned Veterans Law Judge.  These issues were previously remanded by the Board in March 2011 for further evidentiary development.  Such development having been only partially accomplished, another remand is necessary.

The issues of entitlement to service connection for disabilities involving both knees and entitlement to a disability rating in excess of 50 percent for PTSD come before the Board from an August 2009 RO decision.  As explained below, although the Veteran has perfected a substantive appeal to the Board as to these issues, they are not yet ripe for Board review.  They are thus addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

REMAND

      Frequent urination

In July 2008, during the same medical visit when the Veteran complained of back pain, he additionally reported urinary frequency at nighttime.  On the October 2008 medical assessment report, his polyuria was described as preexisting the Veteran's second period of active service.  

The Veteran underwent a VA examination in February 2009.  He reported having experienced frequent urination for about five years.  He described the frequency as every two hours during the day and every four hours at night.  Other than some urinary incontinence which did not require a pad or absorbent material, he reported having no functional impairment related to the condition.  Upon clinical examination, no abnormalities were noted.  Blood and urine testing was interpreted as within normal limits.  The examiner declined to render a diagnosis because he found no pathology to render a diagnosis.

During the May 2010 hearing, the Veteran testified that his frequent urination problem began with his first deployment, when he first arrived in Kuwait, and that he had been experiencing the problem ever since.  He explained that he had mentioned these symptoms to multiple medical providers since that time, but none had given him an explanation for his frequent urination, and that to his knowledge, he had never been given a diagnosis related to the problem.  His reports of urinary frequency beginning with his arrival in Kuwait have been consistent throughout the record.

During an April 2011 VA spine examination, the Veteran again reported urinary frequency of needing to urinate every one to two hours, and four or five times each night, as well as some leakage before he got to the bathroom.  He also underwent a genitourinary examination in April 2011.  The report of this examination reflects the same history he provided during the hearing, of having had the problem since he was in Kuwait in 2004.  The problem was not accompanied by pain or hematuria.  He did not have diabetes and received no medical treatment for this problem.  The examiner indicated that the Veteran's back pain may constitute a general systemic symptom related to genitourinary disease.  The physical examination was normal, and the examiner noted that the Veteran was not wearing absorbent material and that his undergarment was dry throughout the examination.  Again, blood and urine testing was interpreted as normal.  The examiner noted that there were no functional or occupational effects related to this problem.  The examiner commented that after reviewing the Veteran's claims file and medical records and obtaining the history from the Veteran and performing the physical examination, it was her opinion that the Veteran's subjective frequency of urination was less likely related to his military service or undiagnosed illness and more likely psychological in nature.  No further explanation was provided as to why the Veteran's complaints were not due to an undiagnosed illness but rather more likely psychological.  

As a practical matter, the examiner's opinion raises additional medical questions as the Board must determine whether there is any basis upon which service connection may be established.  In this regard, since the examiner did not provide a rationale, it is not clear as to why the Veteran's urinary frequency does not qualify as a qualifying chronic disability pursuant to 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2012), and it is equally unclear as to the relationship, if any between the Veteran's reports of urinary frequency and his service-connected PTSD since the examiner attributed the Veteran's reports to psychological factors.  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); see also 38 C.F.R. § 3.310 (2012) (a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected; also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury beyond the natural progression of the disease will be service connected); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The examiner should address the above matters in a supplemental opinion.  Also, because a review of the Veteran's VA treatment records reveals a recent diagnosis of urinary incontinence by his psychiatrist and a May 2011 psychiatry treatment report reflects that the Veteran's psychiatrist recommended evaluation by an urologist, to include specialized testing such as a voiding and strain test, and possibly a cystoscopic examination, any additional testing should be accomplished on remand if the examiner deems it necessary in order to respond to the Board's inquiry.  

Bilateral hearing loss

Historically, the Veteran had acoustic trauma in the form of noise exposure during service.  The VA has acknowledged this noise exposure and has granted service connection for tinnitus based upon such acoustic trauma.  The Veteran's claim for service connection for bilateral hearing loss has been denied on the basis that his hearing acuity does not meet the regulatory criteria to be considered hearing loss under the governing VA regulation.  See 38 C.F.R. § 3.385 (2012).

During VA audiological examinations in February 2009 and in April 2011, the Veteran's hearing acuity did not meet the defined criteria to be considered hearing loss under the governing VA regulation.  However, he has submitted findings from a private hearing evaluation dated in April 2009.  Puretone hearing threshold levels are shown in graphic form instead of numeric form.  However, the Court has held that the Board cannot discount audiograms simply because they are in graphical form.  The Court explained that a clear graphical audiogram can be interpreted by the Board, as interpretation of a graphical audiogram is a finding of fact to be made by the Board in the first instance.  Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (emphasis added).  In the present case, it is unclear as to whether the April 2009 private audiogram reveals bilateral hearing loss disability according to the requirements of 38 C.F.R. § 3.385.  The Board notes that the matter was remanded in March 2011, to provide the Veteran with another VA audiological examination with review of the private audiological report.  While the examination was provided in April 2011, the examiner did not comment or discuss this evidence which the Veteran asserts demonstrates hearing loss of the requisite severity.  This should be accomplished on remand. 

Low back disability

The Veteran's service treatment reports reflect that when he re-entered active duty in November 2007, he reported that in between his active duty assignments, he had visited a chiropractor for lower back pain.  

In July 2008, he visited a physician with the complaint of a "new backache."  The diagnosis rendered was that of "backache."  He was sent for physical therapy and given naproxen.  In a subsequent statement of medical examination and duty status, signed by the Veteran's unit commander on July 26, 2008, it was determined that the Veteran injured his back in the line of duty, that permanent and total disability may result from the injury, and that the Veteran's injury was likely to result in a claim against the government for future medical care.  The date of the injury on this statement was identified as June 8, 2008.  However, as the July treatment report is dated July 8, 2008, it is reasonable to conclude that "June" represented a typographical error, and that the statement of medical examination and duty status reflects the same report of medical treatment reported above.  

In October 2008, the Veteran completed a report of medical assessment in conjunction with his upcoming separation from active duty, which occurred in November 2008.  On the portion of the report reserved for a health-care provider to complete, it is noted that the Veteran had preexisting low back pain with polyuria.  

The Veteran underwent a VA examination in February 2009.  At that time he reported he had had back pain for about five years, ever since he had been lifting heavy objects out of a truck during his first deployment.  The examiner rendered a diagnosis of lumbar strain and noted the subjective factor supporting the diagnosis was that of back pain, and the objective factor was tenderness.  The examiner did not render an opinion as to whether the diagnosed lumbar strain was related to the Veteran's active service, however.  

During the May 2010 hearing, the Veteran testified that when he was overseas in 2004, he had to transport a lot of heavy maintenance and that was when he first strained his back.  He further explained that in 2008, during his second deployment, he had again complained of back pain, and was given physical therapy.  

Pursuant to the Board's March 2011 remand, the Veteran underwent another VA examination in April 2011.  The examiner reviewed the Veteran's claims file, including his service treatment records.  The examiner rendered a diagnosis of "subjective low back pain with normal examination pending X-ray report."  The examiner then commented that after reviewing the Veteran's claims file and medical records and obtaining the history from the Veteran and performing the physical examination, "it is the opinion of this examiner that his subjective low back pain is less likely related to the back strain during 2008 while he was in service because the back pain was resolved in service."  There are two problems with this examination report.  First, the "pending X-ray report," has not been associated with the claims file, and it does not appear that the examiner reviewed the X-ray report either.  Second, the examiner's opinion pertains to the episode of back strain in 2008, rather than to the 2004 injury claimed by the Veteran.

The Board finds that another remand is necessary in this case.  Although the State Records Manager of the Oklahoma National Guard provided the Veteran's service records and medical records, it appears that only medical records reflecting his second period of active duty have been associated with his claims file.  Because the Veteran's claim has consistently been that he injured his back during his first deployment to Iraq, that he continued to have symptoms during the interval between his deployments, and that he simply received additional treatment during his second deployment, the absence of records reflecting the original injury in 2004 hampers the review of adjudicators and of the medical examiners, as well.  Therefore, another attempt to obtain the Veteran's active duty records reflecting the period from December 2003 to March 2005 appears warranted.  Governing regulation requires that VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will end its efforts only if VA concludes that the records sought do not exist or that further efforts would be futile.  38 C.F.R. § 3.159(c)(2) (2012).

As in the prior remand, the Board notes that the United States Court of Appeals for the Federal Circuit has indicated that the Board may not rely on a medical opinion in which it is determined that a veteran's lay statements lack credibility solely because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336, 1337 (Fed. Cir. 2006).  To be adequate, a medical opinion must be based upon an accurate factual premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  This includes considering a veteran's lay assertions of symptomatology that he is competent to observe, unless the Board has explicitly found that the assertions are not credible.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  On remand, the VA examiners should render a medical opinion based on the premise that the Veteran is competent to observe diagnoses and treatment rendered since service.  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion"). 

	Knees and PTSD

During the pendency of this appeal, the Veteran perfected substantive appeals as to two additional issues: entitlement to service connection for disabilities involving both knees, and entitlement to an increased disability rating for PTSD.  The completion and filing of a substantive appeal are the last actions an appellant needs to take to perfect an appeal.  38 C.F.R. § 20.202 (2012).  In this case, however, the Veteran has requested, upon several occasions, the opportunity to present sworn hearing testimony in support of his two recent appeals.  See Board letter to Veteran dated in March 2013.  He has the right to a hearing on appeal before a Veterans Law Judge.  38 C.F.R. § 20.700 (2012).  Therefore, prior to further review of these matters, a hearing should be provided on these two issues.  

	All appeal issues

As the Veteran continues to receive VA medical care, his VA medical records pertaining to all the disabilities at issue should be updated for the claims file.  Furthermore, it appears that the VA medical records which are currently contained in the claims file do not reflect all of his treatment, but rather only specific treatment subject matters, such as mental health.  Given the potential interconnections among his urinary frequency, his low back complaints, and his PTSD, complete VA treatment records should be obtained for review.  Any VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a Board videoconference hearing to allow the Veteran the opportunity to present sworn testimony in support of his appeals for service connection for a bilateral knee disability and an increased evaluation for PTSD.

2.  The RO should obtain all records of VA medical care afforded to the Veteran by the VA Medical Center in Muskogee, Oklahoma, and the Tulsa Outpatient Clinic, and all related clinics beginning from the dates he initially established treatment at those locations for inclusion in the Veteran's claims file.  

3.  The RO should make another attempt to secure the Veteran's service treatment records pertaining to the time frame from December 2003 to March 2005 through official channels, to include the National Personnel Records Center, and any other appropriate sources.  All efforts to obtain these records should be fully documented for the file, and if it is determined that they are unobtainable, a memorandum reflecting this determination should be prepared for the file.

4.  The RO should refer the case for a VA urology examination or examination(s) by a physician with appropriate expertise to determine if the Veteran has a currently diagnosed disability manifested by frequent urination; or a "qualifying chronic disability," to include an undiagnosed illness or a medically unexplained chronic multi-symptom illness within the meaning of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  The claims folder, including all records obtained pursuant to the above request, must be made available to the examiner for review before the examination.  All specialized urological tests and studies deemed necessary by the VA examiner should be accomplished and clinical findings should be reported in detail.  

a.  The examiner is requested to identify the presence of any current disorder manifested by frequent urination, and opine as to whether it is at least as likely as not that such disorder is more, less, or equally likely to have been incurred in service.  

b.  If no diagnosis is rendered, the examiner should state whether it is at least as likely as not that the Veteran has an undiagnosed illness or a medically unexplained chronic multi-symptom illness manifested by frequent urination within the meaning of 38 U.S.C.A. § 1117 and 38 C.F.R. §  3.317.  

c.  If the urologist deems that the Veteran's urinary urgency is deemed to be psychological in nature, the examiner should indicate whether it is at least a likely as not that the Veteran's urinary frequency is secondary (proximately due to, OR aggravated by (chronically worsened beyond that natural progress of the disease)) to his PTSD or otherwise related to his service.  The complete rationale for all conclusions reached should be fully explained.

5.  The report of the April 2009 private audiologic testing submitted by the Veteran should be provided to a VA audiologist for interpretation and an expert opinion as to whether this graph therein reflects hearing loss under the standard set forth in 38 C.F.R. § 3.385.  IF NOT, then no further evidentiary development should be necessary.  

IF SO, then the Veteran should be scheduled for a new VA audiology examination to determine whether he has current bilateral hearing loss which is etiologically related to service.  The claims folder must be made available to the examiner for review.  All indicated tests and studies, to include further audiometric testing, should be performed in conjunction with the examination.  The examiner should review the entire claims file, to include the Veteran's service treatment records, and the report of the April 2009 private audiologic testing.  The examiner should provide an opinion as to whether it is at least as likely as not that any diagnosed bilateral hearing loss was incurred in service.

6.  The report of the X-ray studies of the Veteran's low back performed in conjunction with the April 2011 VA examination should be obtained and associated with the Veteran's claims file.  If it is determined that no such report exists, then new X-ray studies should be performed, and the new report associated with the claims file.  

7.  After the actions requested in #2, #3 and #6 have been fully completed, the Veteran's claims file should be forwarded to the examiner who conducted the April 2011 examination for review and an updated nexus opinion based upon the X-ray studies and any service treatment records reflecting the 2004/2005 back injury reported by the Veteran.  The examiner is requested to opine as to whether is it at least as likely as not that the Veteran's lumbar strain was incurred or aggravated by service, to include discussion of the injury reported by the Veteran during his first deployment, as well as the strain reflected in the medical records reflecting his second deployment.  The complete rationale for the conclusions reached should be fully explained.  If the examiner deems that further examination and/or testing of the Veteran would be helpful, then such examination and/or testing should be provided.

IF the April 2011 examiner is unavailable, then a new examination should be scheduled, with all indicated tests and studies.

8.  After the development requested above has been completed, the RO should again review the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


